This is a petition for a writ of mandamus to compel the Commissioner of the General Land Office to set aside a cancellation of awards of certain sections of school land which the relator had made application to purchase and which had been awarded to him.
Not only the petition but the answers show that the right of the case depends upon the determination of certain questions of fact, which this court has no power to determine. The case must therefore be dismissed for want of jurisdiction and it is accordingly so ordered.